376 F.2d 42
Laurice Lamer PRINCE, Appellant,v.UNITED STATES of America, Appellee.
No. 23593.
United States Court of Appeals Fifth Circuit.
April 28, 1967.

Jerome Pratt, Palmetto, Fla., for appellant.
E. J. Salcines, Asst. U.S. Atty., Tampa, Fla., Edward F. Boardman, U.S. Atty., Middle Dist. of Florida, for appellee.
Before PHILLIPS,1 THORNBERRY and DYER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted by jury verdict on all counts of a five-count indictment charging him with embezzlement of bank funds in violation of 18 U.S.C. 656.  He was sentenced to concurrent four-year terms under each of the first four counts.  Imposition of sentence under the fifth count was suspended and appellant was placed on probation for five years to commence at the expiration of his sentence.


2
On this appeal, appellant urges that the indictment under which he was convicted was fatally defective, that there was no evidence to support his conviction, and that the conduct and remarks of the court during the trial together with its failure to admonish the jurors not to read newspaper accounts of the trial constituted prejudicial error.


3
Convicted after a careful review of the entire record that there occurred no reversible error, we accordingly


4
Affirm.



1
 Of the Tenth Circuit, sitting by designation